Citation Nr: 1744506	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Agent James R. Alston


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to April 1981.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Board remanded the claims for additional development.  That development has been completed.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his PTSD has manifested with symptomatology that affects most areas, to include work, family relations, judgment, thinking, and mood.

2.  The Veteran retired from full-time employment in December 21, 2012.

3.  Resolving all reasonable doubt in the Veteran's favor, his service-connected PTSD precludes gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating 

The Veteran seeks a higher initial rating for his PTSD, which is currently rated as 50 percent disabling.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 DC 9411 (2016). 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 DC 9411 (2016).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 DC 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score, like an examiner's assessment, must be considered in light of all the evidence of record that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (a) (2016). 

A review of the Veteran's VA treatment records and examinations shows that his PTSD has generally manifested in the following symptoms: intrusive thoughts, chronic sleep issues including traumatic nightmares, avoidance of conversations about service, estrangement and detachment from others outside his family, social isolation except occasional church related activities, hyper-vigilance, hyper-irritability, exaggerated startle response, passive suicidal ideation with two prior attempts in 1981 and 2003, panic attacks (when describing past trauma), and occasional auditory hallucinations.  These symptoms have been found to be chronic and of mild to severe intensity. 

With regard to examinations conducted during the course of the appeal, the Veteran was examined by a private clinician in August 2007, October 2008, and July 2011.  He was afforded VA examinations in January 2011, August 2014, and December 2015.

At a private August 2007 evaluation, a clinician observed the Veteran to have dysphoric mood, limited affect, limited insight and judgment, and no current suicidal or homicidal ideation.  The clinician concluded that the Veteran's PTSD severely impacts all areas of his life with intrusive thoughts and hyper-arousal preventing productivity and reliability at work; impaired learning; and limited ability to sustain or initiate work or social relationships.  The clinician considered the Veteran permanently disabled and unemployable. 

In a private October 2008 evaluation, the same clinician assessed the Veteran with a GAF score of 37 explaining that the Veteran's PTSD and depressive symptoms cause significant disturbances in all area of his life including lowered frustration tolerance, irritability, hypervigilance, conflicts at work, frequent nightmares, chronic sleep disturbance with memory and concentration issues, episodic sleep paralysis, and back pain.  The clinician noted that the Veteran is most likely to experience marked increase in symptoms due to stressors inherent in any work environment, and thus the Veteran was totally and permanently disabled and unemployable.  This is consistent with the same clinician's July 2011 private treatment record indicating that the Veteran's PTSD and depressive symptoms cause significant disturbances in all areas of his life; the Veteran is totally and permanent disabled.

In an August 2009 VA treatment record, the Veteran denied homicidal ideation, but endorsed passive suicidal ideation and difficulty with alcohol dependence, panic attacks, phobia, PTSD and depression without the ability to articulate specific symptomatology; the clinician noted that it was unclear if this was a result of over-endorsement or an impoverished ability to articulate.  

At a January 2011 VA examination, the Veteran reported a history of panic attacks that occur most often when he is describing past traumatic experiences, a history of suicidal ideation with the most recent ideation occurring one month prior and two actual attempts in 1981 and 2003, occasional auditory hallucination, depressed mood on a daily basis with periodic remission of a couple hours, and impaired occupational functioning including difficulty dealing with others, difficulty concentrating, inability to handle tasks, tardy or missed work due to depression/anxiety.  The Veteran reported chronic symptoms occurred 2-3 times per week and lasted 15-20 minutes.  The Veteran also described a history of road rage, physical violence towards his first wife, and verbal threats against his current wife, to whom he been married since 1986.  However, the Veteran reported that the current relationship is okay and that he experiences positive relationships with his adult daughters.  The Veteran further reported normal relationships with family members including a close one with his surviving brother.  The Veteran reported enjoying primarily isolating activities including breeding dachshunds and bicycling every once in a while.

The examiner noted symptoms included decreased appetite, sleep disturbances, anhedonia, physical aches, fatigue, and psychomotor retardation.  Upon examination, the examiner indicated that the Veteran had clear speech, blunted affect, anxious mood, and attention was problematic during the interview.  The examiner noted that the Veteran was oriented, displayed insight and judgment, and had average intelligence.  He had fair impulse control.  The examiner noted that the Veteran was currently employed and had been employed as a clerk for the VA medical center for more than 20 years.  The examiner assigned a GAF score of 50 in recognition of significant deficits related to both PTSD and depression.  The examiner also noted a GAF of 35 in the VA treatment records from the same month.  

At the August 2014 VA examination, the examiner noted depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's PTSD results in reliving trauma, increased arousal, and avoidance.  The examiner also indicated that the Veteran had an alcohol use disorder which results in additional impairment.  The examiner concluded that the Veteran's history and current presentation of psychiatric disorders do not result in the inability to obtain or maintain substantially gainful employment. 

VA treatment records dated in May 2013show the Veteran reported involvement in volunteer/chaplain services and spending more time with his brother and sister; the clinician noted normal speech, minimal irritability, absence of auditory hallucination, homicidal ideation or suicidal ideation, and fair insight and judgment.  In a September 2014 VA treatment record, the Veteran endorsed plans to drive for a local church or school.  The clinician noted that the Veteran was mildly depressed affect, was free of suicidal or homicidal ideation, and had fair insight and judgment.  In a November 2015 VA treatment record, the Veteran's mood was noted to be okay.  He also demonstrated fair insight and judgment, and an absence of suicidal and homicidal ideation.

At a December 2015 VA medical examination, the Veteran reported daily intrusive thoughts, viewing the world as a dangerous place, avoidance of crowded places, mistrust and detachment of others, emotional numbing, irritability, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran has been married for 24 years and described the marriage as 'okay.'  He also endorsed a good relationship with his two daughters and grandchildren, talking frequently with the youngest daughter.  The Veteran reported that he also occasionally contacted his brother and that he speaks with his sister every other night.  Objectively, the following symptoms were present: depressed mood, moderate daily anxiety, chronic sleep impairment, severe disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The PTSD limits his ability to work under the supervision of others, due to problems with irritability and mistrust of other people.  The examiner also noted that there are several notes in VA records regarding the Veteran's problems in occupational functioning when he was working.  The examiner considered the claims file including the prior private and VA examinations and the Veteran's statements.  The examiner concluded that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational or other areas of functioning and assigned a GAF score of 60.

Based on a careful review of the entirety of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that since the grant of service connection, his PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas.  Symptoms indicative of a 70 percent rating include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, an initial 70 percent rating is warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Veteran's PTSD has not more nearly approximated total social and occupational impairment.  Symptoms of a 100 percent rating include gross impairment of thought process and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and loss of memory for names of close relative, own occupation, or own name.  A review of the claims file shows that the Veteran has not presented symptoms of such severity.  The Veteran has shown the ability to maintain close social relationships with his wife of many years, his adult daughters, and his siblings.  The Veteran's symptoms of social isolation, irritability, chronic sleep issues and memory difficulty, and anxiety have resulted in instances of difficult behavior but have not generally not risen to the level of severity or chronicity exemplified by the symptoms listed in the rating schedules as consistent with a 100 percent rating.  Furthermore, with regard to his occupational impairment, the Veteran worked full-time for the appeal period until his retirement in December 2012.  

The Board has considered whether a staged rating is warranted; but, at no point during the appeal period have his symptoms or their functional effects more nearly approximated a total rating.  Accordingly, the application of a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   There are no additional expressly or reasonably raised issues presented on the record.


TDIU

The Veteran seeks entitlement to a TDIU.  A TDIU may be assigned where a Veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 38 C.F.R.  §§ 3.341, 4.16, 4.19.

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The Board has granted an initial rating of 70 percent for the service-connected PTSD, effective August 15, 2007.  He is also service-connected for residuals of finger fractures and upper face scar, each of which his raed noncompensable.  Therefore, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a) (2016). 

Based on a careful review of the cumulative evidence of record, and resolving all doubt in the Veteran's favor, his service-connected PTSD has reasonably precluded him from securing and following substantially gainful employment. 

According to a VA Form 21-8940 completed in 2013, the Veteran was previously employed as a clerk at a VA medical center.  He retired from this job on December 21, 2012 after almost thirty years of employment.  He also completed some post-secondary education.  Turning to the evidence of record, the January 2011, August 2014, and December 2015 VA examination reports reflect that the Veteran does experience occupational impairment as a result of his service-connected PTSD.  While there is no indication that the disorder causes him to be physically unable to work, it does result in difficulty dealing with others, difficulty concentrating, inability to handle tasks, and tardiness to work or missed work due to depression/anxiety.  The Board has also considered the private evaluations by the Veteran's treating clinician wherein she indicated that the Veteran should be considered permanently disabled and unemployable.  This private physician also opined that the Veteran has limited ability to sustain or initiate work or social relationships.

Based on a careful review of the cumulative evidence of record, the Board finds the evidence is in relative equipoise as to whether the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  Resolving reasonable doubt in his favor, TDIU is warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).   


ORDER

Resolving reasonable doubt in favor of the Veteran, an initial rating of 70 percent, and no higher, for PTSD is granted. 

Resolving reasonable doubt in favor of the Veteran, TDIU is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


